       Case 4:21-cv-02785-HSG Document 1 Filed 04/19/21 Page 1 of 9




1      CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
2      Prathima Price, Esq., SBN 321378
       Dennis Price, Esq., SBN 279082
3      Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
4      (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
5
       Attorneys for Plaintiff
6
7
8                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
9
10     Scott Johnson                             Case No.
11               Plaintiff,
12                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
13                                               Of: Americans With Disabilities
       Camden Park, LLC, a Delaware              Act; Unruh Civil Rights Act
14
       Limited Liability Company;
15     Giovanni Rossi;
16     Linda Maria Rossi
17               Defendants.
18
19         Plaintiff Scott Johnson complains of Camden Park, LLC, a Delaware
20   Limited Liability Company; Giovanni Rossi; Linda Maria Rossi; and alleges as
21   follows:
22
23
       PARTIES:
24
       1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
25
     level C-5 quadriplegic. He cannot walk and also has significant manual
26
     dexterity impairments. He uses a wheelchair for mobility and has a specially
27
     equipped van.
28


                                            1

     Complaint
       Case 4:21-cv-02785-HSG Document 1 Filed 04/19/21 Page 2 of 9




1      2. Defendant Camden Park, LLC owned the real property located at or
2    about 2083 Camden Ave, San Jose, California, between November 2020 and
3    February 2021.
4      3. Defendant Camden Park, LLC owns the real property located at or
5    about 2083 Camden Ave, San Jose, California, currently.
6      4. Defendants Giovanni Rossi and Linda Maria Rossi owned Al Castello
7    Ristorante located at or about 2083 Camden Ave, San Jose, California,
8    between November 2020 and February 2021.
9      5. Defendant Giovanni Rossi and Linda Maria Rossi owns Al Castello
10   Ristorante (“Restaurant”) located at or about 2083 Camden Ave, San Jose,
11   California, currently.
12     6. Plaintiff does not know the true names of Defendants, their business
13   capacities, their ownership connection to the property and business, or their
14   relative responsibilities in causing the access violations herein complained of,
15   and alleges a joint venture and common enterprise by all such Defendants.
16   Plaintiff is informed and believes that each of the Defendants herein is
17   responsible in some capacity for the events herein alleged, or is a necessary
18   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
19   the true names, capacities, connections, and responsibilities of the Defendants
20   are ascertained.
21
22     JURISDICTION & VENUE:
23     7. The Court has subject matter jurisdiction over the action pursuant to 28
24   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
25   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
26     8. Pursuant to supplemental jurisdiction, an attendant and related cause
27   of action, arising from the same nucleus of operative facts and arising out of
28   the same transactions, is also brought under California’s Unruh Civil Rights


                                            2

     Complaint
       Case 4:21-cv-02785-HSG Document 1 Filed 04/19/21 Page 3 of 9




1    Act, which act expressly incorporates the Americans with Disabilities Act.
2      9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
3    founded on the fact that the real property which is the subject of this action is
4    located in this district and that Plaintiff's cause of action arose in this district.
5
6      FACTUAL ALLEGATIONS:
7      10. Plaintiff went to the Restaurant in November 2020 with the intention to
8    avail himself of its goods or services motivated in part to determine if the
9    defendants comply with the disability access laws. Not only did Plaintiff
10   personally encounter the unlawful barriers in November 2020, but he wanted
11   to return and patronize the business several times but was specifically deterred
12   due to his actual personal knowledge of the barriers gleaned from his
13   encounter with them.
14     11. The Restaurant is a facility open to the public, a place of public
15   accommodation, and a business establishment.
16     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
17   to provide wheelchair accessible dining surfaces in conformance with the ADA
18   Standards as it relates to wheelchair users like the plaintiff.
19     13. The Restaurant provides dining surfaces to its customers but fails to
20   provide any wheelchair accessible dining surfaces.
21     14. One problem that plaintiff encountered is the lack of sufficient knee or
22   toe clearance under the outside dining surfaces on the walkway for wheelchair
23   users.
24     15. Plaintiff believes that there are other features of the dining surfaces that
25   likely fail to comply with the ADA Standards and seeks to have fully compliant
26   dining surfaces for wheelchair users.
27     16. On information and belief, the defendants currently fail to provide
28   wheelchair accessible dining surfaces.


                                               3

     Complaint
       Case 4:21-cv-02785-HSG Document 1 Filed 04/19/21 Page 4 of 9




1      17. Additionally, on the date of the plaintiff’s visit, the defendants failed to
2    provide wheelchair accessible paths of travel in conformance with the ADA
3    Standards as it relates to wheelchair users like the plaintiff.
4      18. The Restaurant provides paths of travel to its customers but fails to
5    provide wheelchair accessible paths of travel.
6      19. A problem that plaintiff encountered is that the path of travel leading to
7    the outside dining surfaces at the parking level required plaintiff to navigate a
8    step for which there was no ramp.
9      20. Plaintiff believes that there are other features of the paths of travel that
10   likely fail to comply with the ADA Standards and seeks to have fully compliant
11   paths of travel for wheelchair users.
12     21. On information and belief, the defendants currently fail to provide
13   wheelchair accessible paths of travel.
14     22. These barriers relate to and impact the plaintiff’s disability. Plaintiff
15   personally encountered these barriers.
16     23. As a wheelchair user, the plaintiff benefits from and is entitled to use
17   wheelchair accessible facilities. By failing to provide accessible facilities, the
18   defendants denied the plaintiff full and equal access.
19     24. The failure to provide accessible facilities created difficulty and
20   discomfort for the Plaintiff.
21     25. Even though the plaintiff did not confront the barrier, the restroom
22   mirror is too high. Plaintiff seeks to have this barrier removed as it relates to
23   and impacts his disability.
24     26. The defendants have failed to maintain in working and useable
25   conditions those features required to provide ready access to persons with
26   disabilities.
27     27. The barriers identified above are easily removed without much
28   difficulty or expense. They are the types of barriers identified by the


                                              4

     Complaint
       Case 4:21-cv-02785-HSG Document 1 Filed 04/19/21 Page 5 of 9




1    Department of Justice as presumably readily achievable to remove and, in fact,
2    these barriers are readily achievable to remove. Moreover, there are numerous
3    alternative accommodations that could be made to provide a greater level of
4    access if complete removal were not achievable.
5      28. Plaintiff will return to the Restaurant to avail himself of its goods or
6    services and to determine compliance with the disability access laws once it is
7    represented to him that the Restaurant and its facilities are accessible. Plaintiff
8    is currently deterred from doing so because of his knowledge of the existing
9    barriers and his uncertainty about the existence of yet other barriers on the
10   site. If the barriers are not removed, the plaintiff will face unlawful and
11   discriminatory barriers again.
12     29. Given the obvious and blatant nature of the barriers and violations
13   alleged herein, the plaintiff alleges, on information and belief, that there are
14   other violations and barriers on the site that relate to his disability. Plaintiff will
15   amend the complaint, to provide proper notice regarding the scope of this
16   lawsuit, once he conducts a site inspection. However, please be on notice that
17   the plaintiff seeks to have all barriers related to his disability remedied. See
18   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
19   encounters one barrier at a site, he can sue to have all barriers that relate to his
20   disability removed regardless of whether he personally encountered them).
21
22   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
23   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
24   Defendants.) (42 U.S.C. section 12101, et seq.)
25     30. Plaintiff re-pleads and incorporates by reference, as if fully set forth
26   again herein, the allegations contained in all prior paragraphs of this
27   complaint.
28     31. Under the ADA, it is an act of discrimination to fail to ensure that the


                                               5

     Complaint
       Case 4:21-cv-02785-HSG Document 1 Filed 04/19/21 Page 6 of 9




1    privileges, advantages, accommodations, facilities, goods and services of any
2    place of public accommodation is offered on a full and equal basis by anyone
3    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
4    § 12182(a). Discrimination is defined, inter alia, as follows:
5             a. A failure to make reasonable modifications in policies, practices,
6                 or procedures, when such modifications are necessary to afford
7                 goods,    services,    facilities,   privileges,    advantages,   or
8                 accommodations to individuals with disabilities, unless the
9                 accommodation would work a fundamental alteration of those
10                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
11            b. A failure to remove architectural barriers where such removal is
12                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
13                defined by reference to the ADA Standards.
14            c. A failure to make alterations in such a manner that, to the
15                maximum extent feasible, the altered portions of the facility are
16                readily accessible to and usable by individuals with disabilities,
17                including individuals who use wheelchairs or to ensure that, to the
18                maximum extent feasible, the path of travel to the altered area and
19                the bathrooms, telephones, and drinking fountains serving the
20                altered area, are readily accessible to and usable by individuals
21                with disabilities. 42 U.S.C. § 12183(a)(2).
22     32. When a business provides facilities such as dining surfaces, it must
23   provide accessible dining surfaces.
24     33. Here, accessible dining surfaces have not been provided in
25   conformance with the ADA Standards.
26     34. When a business provides paths of travel, it must provide accessible
27   paths of travel.
28     35. Here, accessible paths of travel have not been provided in conformance


                                             6

     Complaint
       Case 4:21-cv-02785-HSG Document 1 Filed 04/19/21 Page 7 of 9




1    with the ADA Standards.
2      36. When a business provides facilities such as restrooms, it must provide
3    accessible restrooms.
4      37. Here, accessible restrooms have not been provided in conformance with
5    the ADA Standards.
6      38. The Safe Harbor provisions of the 2010 Standards are not applicable
7    here because the conditions challenged in this lawsuit do not comply with the
8    1991 Standards.
9      39. A public accommodation must maintain in operable working condition
10   those features of its facilities and equipment that are required to be readily
11   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
12     40. Here, the failure to ensure that the accessible facilities were available
13   and ready to be used by the plaintiff is a violation of the law.
14
15   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
16   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
17   Code § 51-53.)
18     41. Plaintiff repleads and incorporates by reference, as if fully set forth
19   again herein, the allegations contained in all prior paragraphs of this
20   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
21   that persons with disabilities are entitled to full and equal accommodations,
22   advantages, facilities, privileges, or services in all business establishment of
23   every kind whatsoever within the jurisdiction of the State of California. Cal.
24   Civ. Code §51(b).
25     42. The Unruh Act provides that a violation of the ADA is a violation of the
26   Unruh Act. Cal. Civ. Code, § 51(f).
27     43. Defendants’ acts and omissions, as herein alleged, have violated the
28   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s


                                              7

     Complaint
        Case 4:21-cv-02785-HSG Document 1 Filed 04/19/21 Page 8 of 9




1    rights to full and equal use of the accommodations, advantages, facilities,
2    privileges, or services offered.
3       44. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
4    discomfort or embarrassment for the plaintiff, the defendants are also each
5    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
6    (c).)
7       45. Although the plaintiff encountered frustration and difficulty by facing
8    discriminatory barriers, even manifesting itself with minor and fleeting
9    physical symptoms, the plaintiff does not value this very modest physical
10   personal injury greater than the amount of the statutory damages.
11
12             PRAYER:
13             Wherefore, Plaintiff prays that this Court award damages and provide
14   relief as follows:
15           1. For injunctive relief, compelling Defendants to comply with the
16   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
17   plaintiff is not invoking section 55 of the California Civil Code and is not
18   seeking injunctive relief under the Disabled Persons Act at all.
19           2. For equitable nominal damages for violation of the ADA. See
20   Uzuegbunam v. Preczewski, --- U.S. ---, 2021 WL 850106 (U.S. Mar. 8, 2021)
21   and any other equitable relief the Court sees fit to grant.
22           3. Damages under the Unruh Civil Rights Act, which provides for actual
23   damages and a statutory minimum of $4,000 for each offense.
24           4. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
25   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
26
27
28


                                                8

     Complaint
       Case 4:21-cv-02785-HSG Document 1 Filed 04/19/21 Page 9 of 9




1    Dated: April 15, 2021        CENTER FOR DISABILITY ACCESS
2
3
                                  By: _______________________
4
                                        Amanda Seabock, Esq.
5                                       Attorney for plaintiff
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        9

     Complaint
